        Case 1:20-cv-00502-TCB Document 17 Filed 03/04/20 Page 1 of 15




                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION
____________________________________
                                       )
MACHELLE JOSEPH                        )
                                       )
             Plaintiff,                )
                                       )
       v.                              )
                                       )
BOARD OF REGENTS OF                    )
THE UNIVERSITY SYSTEM                  )
OF GEORGIA;                            )    Civil Action No.:
GEORGIA TECH ATHLETIC                  )    1:20-cv-00502-TCB
ASSOCIATION;                           )
GEORGE PETERSON, in his individual     )
capacity; M. TODD STANSBURY, in his )
individual capacity; MARVIN LEWIS, in )
his individual capacity; and           )
SHOSHANNA ENGEL, in her individual )
capacity.                              )
                                       )
             Defendants.               )
____________________________________)

                       PLAINTIFF’S INITIAL DISCLOSURES

       Pursuant to Rule 26(a)(1) of the Federal Rules of Civil Procedure and Local

Rule 26.1, Plaintiff MaChelle Joseph (“Plaintiff”) hereby submits the following

initial disclosures:

      1)     State precisely the classification of the cause of action being filed,
a brief factual outline of the case including plaintiff’s contentions as to what
defendant did or failed to do, and a sufficient statement of the legal issues in
the case.
                                          1
       Case 1:20-cv-00502-TCB Document 17 Filed 03/04/20 Page 2 of 15




      Causes of action: This case involves claims for employment discrimination

and retaliation, breach of contract, and violations of the Georgia Open Records

Act. Plaintiff, MaChelle Joseph, asserts claims for sex discrimination in violation

of Title IX of the Education Amendments Act of 1972, 20 U.S.C. § 1681(a) (“Title

IX”) and Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.

(“Title VII”) against the Board of Regents of the University System of Georgia

(“BOR”) and the Georgia Tech Athletic Association (“GTAA”), (the “Institutional

Defendants”), and for sex discrimination in violation of the Fourteenth

Amendment to the Constitution of the United States, 42 U.S.C. § 1983, against

George Peterson, M. Todd Stansbury, Marvin Lewis, and Shoshanna Engel, (the

“Individual Defendants”). Plaintiff also asserts claims for retaliation in violation

of Title IX, Title VII, and the Georgia Whistleblower Act, O.C.G.A. § 45-1-4

(“GWA”) against the Institutional Defendants, and for a retaliatory hostile work

environment in violation of Title IX and Title VII against the Institutional

Defendants. Plaintiff also asserts claims for breach of contract in violation of the

common law of Georgia against the Institutional Defendants, for violations of the

Georgia Open Records Act, O.C.G.A. § 50-18-70 et seq. (“ORA”) against BOR,

and for litigation expenses under O.C.G.A. § 13-6-11 against the Institutional and

Individual Defendants, collectively “the Defendants.”
                                         2
       Case 1:20-cv-00502-TCB Document 17 Filed 03/04/20 Page 3 of 15




      Factual outline:     Plaintiff was employed as the Georgia Institute of

Technology’s (“GT”) Head Coach of Women’s Basketball (“WBB”) with BOR

and GTAA for sixteen years. She consistently earned good performance reviews

and led her athletes to success on the court and in the classroom. Throughout her

career, Plaintiff worked in an Athletic Department that afforded her and her team

fewer benefits and resources than it provided to GT Men’s Basketball (“MBB”).

BOR and GTAA also consistently treated Plaintiff differently from similarly

situated male coaches. BOR’s and GTAA’s disparate treatment of Plaintiff and the

WBB team denied her and her team equal opportunity and required Plaintiff to

devote a substantial portion of her time opposing BOR and GTAA’s discriminatory

treatment.

      Beginning in or around 2015, after BOR and GTAA hired new leadership in

the Athletic Department, BOR and GTAA not only attempted to stymie Plaintiff’s

advocacy efforts, but they retaliated against her and harassed her for her opposition

to the discriminatory treatment of her and the WBB Team. In the final years of her

employment, the Individual Defendants George Peterson, M. Todd Stansbury,

Marvin Lewis, and Shoshanna Engel all had positions of authority to correct the

sex discrimination about which Plaintiff complained. Instead of taking action to

rectify the discriminatory treatment of Plaintiff, they perpetuated the sex

                                         3
       Case 1:20-cv-00502-TCB Document 17 Filed 03/04/20 Page 4 of 15




discrimination and targeted Plaintiff with adverse actions and hostile treatment

based on sex. Shortly after Plaintiff filed formal complaints of discrimination and

retaliation, the Defendants terminated her employment on pre-textual grounds.

      Legal issues: The legal issues in the case include (1) whether Defendants

BOR and GTAA discriminated against Plaintiff on the basis of sex and/or on the

basis of the sex of the athletes whom she coached in violation of Title VII; (2)

whether Defendants BOR and GTAA discriminated against Plaintiff on the basis of

sex and/or on the basis of the sex of the athletes whom she coached in violation of

Title IX; (3) whether the Individual Defendants discriminated against Plaintiff on

the basis of sex in violation of the Equal Protection Clause of the Fourteenth

Amendment to the United States Constitution; (4) whether Defendants BOR and

GTAA retaliated against Plaintiff because she opposed sex discrimination in

violation of Title VII; (5) whether Defendants BOR and GTAA retaliated against

Plaintiff because she opposed sex discrimination in violation of Title IX; (6)

whether Defendants BOR and GTAA retaliated against Plaintiff in violation of the

GWA because she disclosed a violation or noncompliance with a law or objected

to a violation of the law; (7) whether Defendants BOR and GTAA subjected

Plaintiff to a retaliatory hostile work environment in violation of Title VII because

of her protected activity; (8) whether Defendants BOR and GTAA subjected

                                         4
        Case 1:20-cv-00502-TCB Document 17 Filed 03/04/20 Page 5 of 15




Plaintiff to a retaliatory hostile work environment in violation of Title IX because

of her protected activity; (9) whether Defendants BOR and GTAA breached its

contract with Plaintiff by terminating her employment without Good Cause; (10)

whether Defendant BOR violated the ORA by failing to produce records in an un-

redacted form; (11) whether all Defendants are liable for Plaintiff’s litigation costs

and expenses; (12) what, if any, back pay and lost benefits Plaintiff is entitled to

recover; (13) what, if any, front pay and lost benefits Plaintiff is entitled to recover;

(14) what, if any, compensatory damages, and/or punitive damages Plaintiff is

entitled to recover; (15) what, if any, injunctive or other eligible relief Plaintiff is

entitled to be awarded; (16) whether any of Defendants’ defenses bar or limit

Plaintiff’s claims and/or recovery; and (17) whether Plaintiff is entitled to recover

her reasonable attorney’s fees and costs, and if so, in what amount(s).

      2)   Describe in detail all statutes, codes, regulations, legal principles,
standards and customs or usages, and illustrative case law which plaintiff
contends are applicable to this action.

      Retaliation under Title IX and Title VII. Case law applicable to or

illustrative of Plaintiff’s claims for retaliation in violation of Title IX of the

Education Amendments Act of 1972, 20 U.S.C. § 1681(a), and Title VII of the

Civil Rights Act of 1964, 42 U.S.C. § 2000e-3(a), includes, but is not limited to:

Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006); Jackson v.

                                           5
        Case 1:20-cv-00502-TCB Document 17 Filed 03/04/20 Page 6 of 15




Birmingham Bd. of Educ., 544 U.S. 167, 172-73 (2005); Reeves v. Sanderson

Plumbing Products, Inc., 530 U.S. 133, 147 (2000); Saphir by & through Saphir v.

Broward Cty. Pub. Sch., 744 F. App’x 634 (11th Cir. 2018); Davis v. Fla. Agency

for Health Care Admin., 612 F. App’x 983, 986 (11th Cir. 2015); Jones v.

Suburban Propane, Inc., 577 F. App'x 951, 955 (11th Cir. 2014); Giles v. Daytona

State Coll., Inc., 542 F. App’x 869, 873 (11th Cir. 2013); Davis v. Postmaster

Gen., 550 F. App’x 777, 779 (11th Cir. 2013); Bowers v. Bd. of Regents of Univ.

Sys. of Georgia, 509 F. App’x 906, 910 (11th Cir. 2013); Gowski v. Peake, 682

F.3d 1299, 1313-14 (11th Cir. 2012); Entrekin v. City of Panama City Fla., 376 F.

App’x 987, 995 (11th Cir. 2010); Williams v. Bd. Of Regents of Univ. Sys. Of Ga.,

477 F.3d 1282, 1294 (11th Cir. 2007); Shotz v. City of Plantation, Fla., 344 F.3d

1161, 1186 (11th Cir. 2003); Hairston v. Gainesville Sun Pub. Co., 9 F.3d 913, 920

(11th Cir. 1993); Reese v. Emory Univ., No. 1:14-CV-2222-SCJ, 2015 WL

13649300, at *3 (N.D. Ga. Jan. 29, 2015).

      Discrimination under Title IX, Title VII, and Section 1983. Case law

applicable to or illustrative of Plaintiff’s claims for sex discrimination in violation

of Title IX, Title VII, 42 U.S.C. § 2000e-2(a)(1), and Section 1983 includes, but is

not limited to: McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973); Reeves v.

Sanderson Plumbing Products, Inc., 530 U.S. 133, 147 (2000); Price Waterhouse

                                          6
         Case 1:20-cv-00502-TCB Document 17 Filed 03/04/20 Page 7 of 15




v. Hopkins, 490 U.S. 228, 250 (1989); Davis v. Passman, 442 U.S. 228, 235

(1979); Lewis v. City of Union City, Georgia, 934 F.3d 1169, 1187-88 (11th Cir.

2019); Buchanan v. Delta Air Lines, Inc., 727 F. App'x 639, 641-42 (11th Cir.

2018); Smelter v. S. Home Care Servs. Inc., 904 F.3d 1276, 1288 (11th Cir. 2018);

Williams v. Fla. Atl. Univ., 728 F. App’x 996, 999 (11th Cir. 2018); Evans v.

Georgia Reg'l Hosp., 850 F.3d 1248, 1253 (11th Cir. 2017); Castillo v. Allegro

Resort Mktg., 603 F. App'x 913, 918-19 (11th Cir. 2015); Hill v. Cundiff, 797 F.3d

948, 978-79 (11th Cir. 2015); Redd v. United Parcel Serv., Inc., 615 F. App’x 598,

604 (11th Cir. 2015); Morris v. Town of Lexington Alabama, 748 F.3d 1316, 1322

(11th Cir. 2014); Bowers v. Bd. of Regents of Univ. Sys. of Georgia, 509 F. App’x

906, 909 (11th Cir. 2013); Glenn v. Brumby, 663 F.3d 1312, 1320 (11th Cir. 2011);

Randall v. Scott, 610 F.3d 701, 709-710 (11th Cir. 2010); Williams v. Bd. Of

Regents of Univ. Sys. Of Ga., 477 F.3d 1282, 1294 (11th Cir. 2007); Bogle v.

McClure, 332 F.3d 1347, 1356 (11th Cir. 2003); Cross v. State of Ala., State Dep't

of Mental Health & Mental Retardation, 49 F.3d 1490, 1507-08 (11th Cir. 1995);

Nicholson v. Georgia Dep't of Human Res. (DHR), 918 F.2d 145, 147-48 (11th Cir.

1990).    Regulations related to or illustrative of Plaintiff’s claims for sex

discrimination in violation of Title IX include, but are not limited to: A Policy

Interpretation: Title IX and Intercollegiate Athletics, 44 Fed. Reg. 71,413 (Dec. 11,

                                         7
         Case 1:20-cv-00502-TCB Document 17 Filed 03/04/20 Page 8 of 15




1979).

      GWA.        Case law applicable to or illustrative of Plaintiff’s claim of

retaliation in violation of the Georgia Whistleblower Act, O.C.G.A. § 45-1-4,

includes, but is not limited to: MCG Health, Inc. v. Nelson, 606 S.E.2d 576, 579-80

(Ga. Ct. App. 2004); Coward v. MCG Health, Inc., 802 S.E.2d 396, 399 (Ga. Ct.

App. 2017); Albers v. Georgia Bd. of Regents of Univ. Sys. of Georgia, 766 S.E.2d

520, 526 n.24 (Ga. Ct. App. 2014); Freeman v. Smith, 750 S.E.2d 739, 743 (Ga.

Ct. App. 2013).

      ORA. Case law applicable to or illustrative of Plaintiff’s claim for violation

of the Georgia Open Records Act, O.C.G.A. § 50-18-70 et seq., includes, but is not

limited to: Stanislaus v. Emory Univ., No. 1:05-CV-1496-RWS, 2006 WL

8432146, at *10 (N.D. Ga. July 28, 2006). Statutes applicable to Plaintiff’s claim

for violation of the Georgia Open Records Act include, but are not limited to: 20

U.S.C. § 1232g (2013).

      Breach of Contract. Case law applicable to or illustrative of Plaintiff’s

claim for breach of contract in violation of Georgia law, includes, but is not limited

to: Brooks v. Branch Banking & Tr. Co., 107 F. Supp. 3d 1290, 1295 (N.D. Ga.

2015); Savannah Coll. of Art & Design, Inc. v. Nulph, 460 S.E.2d 792, 793 (Ga.

1995); Bd. of Regents of the Univ. Sys. of Georgia v. Doe, 630 S.E.2d 85, 88-89

                                          8
         Case 1:20-cv-00502-TCB Document 17 Filed 03/04/20 Page 9 of 15




(Ga. Ct. App. 2006). Statutes applicable to Plaintiff’s claim for breach of contract

include, but are not limited: O.G.C.A. § 13-3-1.

      Litigation Expenses. Case law applicable to or illustrative of Plaintiff’s

claims for litigation expenses, O.C.G.A. § 13-6-11, includes, but is not limited to:

Capital Health Mgmt. Grp., Inc. v. Hartley, 689 S.E.2d 107, 116 (Ga. Ct. App.

2009).

      Plaintiff notes that this list of authority is not exhaustive, and anticipates the

need to rely upon additional authority as this litigation progresses.

      3)    Provide the name and, if known, the address and telephone
number of each individual likely to have discoverable information that you
may use to support your claims or defenses, unless solely for impeachment,
identifying the subjects of the information. (Attach witness list to Initial
Disclosures as Attachment A).

      See Attachment A.

      4)    Provide the name of any person who may be used at trial to
present evidence under Rules 702, 703, or 705 of the Federal Rules of
Evidence. For all experts described in Fed. R. Civ. P. 26(a)(2)(B), provide a
separate written report satisfying the provisions of that Rule. (Attach expert
witness list and written reports to Responses to Initial Disclosures as
Attachment B).

      Plaintiff has not yet retained any expert witnesses. Plaintiff will amend this

response if and when she does so.

      5)    Provide a copy of, or a description by category and location of, all
documents, data compilations or other electronically stored information, and
tangible things in your possession, custody, or control that you may use to
                                       9
       Case 1:20-cv-00502-TCB Document 17 Filed 03/04/20 Page 10 of 15




support your claims or defenses unless solely for impeachment, identifying the
subjects of the information. (Attachment document list and descriptions to
Initial Disclosures as Attachment C).

      See Attachment C.

      6)    In the space provided below, provide a computation of any
category of damages claimed by you. In addition, include a copy of, or
describe by category and location of, the documents or other evidentiary
material, not privileged or protected from disclosure, on which such
computation is based, including materials bearing on the nature and extent of
injuries suffered, making such documents or evidentiary material available
for inspection and copying as under Fed. R. Civ. P. 34. (Attach any copies
and descriptions to Initial Disclosures as Attachment D).

      Plaintiff has not yet determined the full amount of damages to which she is

entitled, but makes claim for the following categories of damages:

      Back Pay: Plaintiff seeks full back pay defined in its usual broad sense to

include all lost wages and all benefits reducible to dollar value, as well as all wage

and benefits increases Plaintiff reasonably would have received absent Defendants’

discriminatory and retaliatory acts through the date of verdict in her favor. Plaintiff

requires discovery to determine any pay increases, differentials, or benefits she

would have received had she not been subject to unlawful discrimination and

retaliation. Plaintiff reserves the right to amend or supplement her back calculation

as discovery progresses.

      Front Pay: Plaintiff seeks front pay as the continuation of Plaintiff’s back

pay from the date of a jury verdict and continuing into the future for a period to be
                                         10
       Case 1:20-cv-00502-TCB Document 17 Filed 03/04/20 Page 11 of 15




determined by the Court.

      Compensatory Damages: Plaintiff seeks compensation for non-monetary

losses to compensate Plaintiff for the emotional distress, anguish, pain and

suffering, humiliation, embarrassment, and career and reputational damage she

suffered as a result of the Defendants’ unlawful actions, including but not limited

to the discriminatory and retaliatory treatment of Plaintiff during her employment,

her loss of employment, and the retaliatory treatment of Plaintiff after her

employment.    Plaintiff will ask the jury to award an amount of money for

emotional pain and suffering that will fairly compensate her for the non-monetary

losses she has suffered as a result of the Defendants’ unlawful actions. Plaintiff

seeks the maximum amount allowed by law.

      Punitive Damages: Plaintiff seeks the maximum amount allowed by law.

      Attorneys’ Fees and Costs of Litigation: Should Plaintiff prevail on her

claims, Plaintiff will seek to recover reasonable attorneys’ fees and costs

associated with the litigation. The amount of such fees and expenses continues to

increase.

      At a mutually convenient time and place, Plaintiff will produce for

inspection all non-privileged documents in her possession, custody and control

which may support her claims for damages. Plaintiff will supplement or amend the

                                        11
       Case 1:20-cv-00502-TCB Document 17 Filed 03/04/20 Page 12 of 15




damages calculations as discovery progresses.

       7)   Attach for inspection and copying as under Fed. R. Civ. P. 34 any
insurance agreement under which any person carrying on an insurance
business may be liable to satisfy part or all of a judgment which may be
entered in this action or to indemnify or reimburse for payments made to
satisfy the judgment. (Attach copy of insurance agreement to Initial
Disclosures as Attachment E).

      Not applicable.

      8)    Disclose the full name, address, and telephone number of all
persons or legal entities who have a subrogation interest in the cause of action
set forth in plaintiffs cause of action and state the basis and extent of such
interest.

      Not applicable.

Respectfully submitted this 4th day of March, 2020.

                                      /s/ Lisa Banks
                                      Lisa J. Banks (admitted pro hac vice)
                                      banks@kmblegal.com
                                      Colleen E. Coveney
                                      Ga Bar No. 686460
                                      coveney@kmblegal.com
                                      Joseph E. Abboud (admitted pro hac vice)
                                      abboud@kmblegal.com
                                      Katz, Marshall & Banks, LLP
                                      1718 Connecticut Avenue, NW, Sixth Floor
                                      Washington, D.C. 20009
                                      Phone: (202) 299-1140
                                      Fax: (202) 299-1148

                                      Edward D. Buckley
                                      Ga Bar No. 092750
                                      edbuckley@buckleybeal.com
                                      Buckley Beal LLP
                                        12
Case 1:20-cv-00502-TCB Document 17 Filed 03/04/20 Page 13 of 15




                            600 Peachtree Street NE, Suite 3900
                            Atlanta, GA 30308
                            Telephone: (404) 781-1100
                            Facsimile: (404) 781-1101

                            Counsel for Plaintiff




                              13
       Case 1:20-cv-00502-TCB Document 17 Filed 03/04/20 Page 14 of 15




                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION
____________________________________
                                       )
MACHELLE JOSEPH                        )
                                       )
             Plaintiff,                )
                                       )
       v.                              )
                                       )
BOARD OF REGENTS OF                    )
THE UNIVERSITY SYSTEM                  )
OF GEORGIA;                            )    Civil Action No.:
GEORGIA TECH ATHLETIC                  )    1:20-cv-00502-TCB
ASSOCIATION;                           )
GEORGE PETERSON, in his individual     )
capacity; M. TODD STANSBURY, in his )
individual capacity; MARVIN LEWIS, in )
his individual capacity; and           )
SHOSHANNA ENGEL, in her individual )
capacity.                              )
                                       )
             Defendants.               )
____________________________________)

                             CERTIFICATE OF SERVICE

      I hereby certify that on this 4th day of March, 2020, I electronically filed the

foregoing PLAINTIFF’S INITIAL DISCLOSURES with the Clerk of Court

using the CM/ECF system which will automatically send email notification of such

filing to the following attorneys of record:

      Courtney Poole (cpoole@law.ga.gov)
      Katherine Powers Stoff (kstoff@law.ga.gov)
                                      14
Case 1:20-cv-00502-TCB Document 17 Filed 03/04/20 Page 15 of 15




Christopher Paul Galanek (chris.galanek@bclplaw.com)
Danielle Y. Conley (danielle.conley@wilmerhale.com)
Tania Christine Faransso (tania.faransso@wilmerhale.com)
Ronald C. Machen (ronald.machen@wilmerhale.com)


                                     BUCKLEY BEAL, LLP

                                     /s/ Edward D. Buckley
                                     Edward D. Buckley
                                     Georgia Bar No. 092750
                                     Counsel for Plaintiff




                                15
